DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.  Claims 17-20 are canceled.  Claim 21 is newly presented.   Claims 1-13, 15-16 and 21 are examined.
Claim Objections


Claim 10 is objected to because of the following informalities:  
Regarding Claim 10:
The recitation “each of the access port having an oblong shape” (ll. 13-14) is believed to be in error for – each of the access ports having an oblong shape –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel 5771696 in view of Bunel 9784186, Varney 6513334, Niggemeier 2016/0356222, and further in view of Belway 2016/0236799.
Regarding Claim 1, Hansel teaches a gas turbine engine 10 having an engine centerline 12, the gas turbine engine 10 comprising (Col. 2, ll. 56-64; Fig. 1):
an engine case 24 having a circumferential wall extending around the engine centerline 12 and defining a plenum (seen in Figs 1-2) around an annular combustor 20 coaxial to the engine centerline 12 (Figs. 1-2); 
at least one boss 54 protruding outwardly form the circumferential wall of the engine case 24 (Figs. 1-2), 
the at least one boss 54 defining an access port 52 extending through the circumferential wall of the engine case 24, the access port 52 having a circular shape with a longitudinal orientation (seen in annotated Fig. 2, below) oriented in a circumferential direction around the engine centerline 12 (Col. 4, ll. 55-65; Figs. 1-3; Annotated Fig. 2, below); 

    PNG
    media_image1.png
    476
    594
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
and a segmented (in different circles) annular fuel manifold 42,42B mounted inside the engine case 24 in the plenum (seen in Fig. 1) around the engine centerline 12 and axially adjacent to a dome end wall 20c of the annular combustor 20 (Fig. 1), the segmented annular fuel manifold 42,42B (Figs. 1-2) having: 
each of the plurality of manifold ring segments 42,42B being detachably mounted to the engine 24 case via a support 62a,62b extending though the circumferential wall of the engine case 24 (Col. 3, ll. 56-61; Col. 7, ll. 11-35; Figs. 1-2.  Hansel teaches that the second manifold ring segment 42B can be independently mounted instead of being attached to the first manifold ring segment 42 via element 48.  Furthermore, Hansel teaches that the arrangement is identical in structure and that it is understood that both may be identically configured.  This means that the connections of 62a,62b are also being connected to manifold 42B, and therefore reads on the claim.), 
the support 62a,62b being accessible from outside of the engine case 24 on a radially outer surface of the circumferential wall (seen in Figs. 2 & 7) relative to the engine centerline 12 at a location circumferentially remote (location is the spot where 62b attaches to the engine case 24, seen in Fig. 2) from the at least one boss 54 (Figs 1-2), 
the plurality of manifold ring segments 42,42B configured to be removable from the plenum in a radial direction relative to the engine centerline 12 via the at least one boss 54 (Fig. 1-3.  Figs. 2-3 depict at least one boss 54 through which one plurality of manifold ring segments 42, 42B can be removed). 
Hansel does not teach the engine case detachably mounted between a compressor and a turbine casing section of the gas turbine engine, segmented annular fuel manifold having: a plurality of manifold ring segments distributed along a same circle and circumferentially separated by inter-segment gaps between each adjacent ones of the plurality of manifold ring segments, the at least one boss defining an access port and the access port having an oblong shape with a longitudinal orientation oriented in a circumferential direction around the engine centerline, and the at least one boss is sized to allow for the passage of individual ones of the plurality of manifold ring segments.
Bunel teaches
the engine case 14 detachably mounted between a compressor (seen in Fig. 1) and a turbine casing section (seen in Fig. 1) of the gas turbine engine (gas turbine engine) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify engine case 24 of Hansel to be detachably mounted between a compressor (seen in Fig. 1) and a turbine casing section (seen in Fig. 1) of the gas turbine engine (gas turbine engine), as taught by Bunel, because it was known in the art to have the combustor engine case be detachably mounted between a compressor and a turbine.
Hansel in view of Bunel does not teach segmented annular fuel manifold having: a plurality of manifold ring segments distributed along a same circle and circumferentially separated by inter-segment gaps between each adjacent ones of the plurality of manifold ring segments, the at least one boss defining an access port and the access port having an oblong shape with a longitudinal orientation oriented in a circumferential direction around the engine centerline, and the at least one boss is sized to allow for the passage of individual ones of the plurality of manifold ring segments.
Varney teaches
segmented annular fuel manifold 112A-D having: a plurality of manifold ring segments 112A, 112B, 112C, 112D distributed along a same circle and circumferentially separated by inter-segment gaps [a] between each adjacent ones of the plurality of manifold ring segments 112A, 112B, 112C, 112D (Col. 7, ll. 5-37; Fig. 2; Annotated Fig. 3, below.  Varney teaches in [Col. 7, ll. 17-20] that the manifold ring segments 112A-D can be positioned inside casing 118.). 

    PNG
    media_image2.png
    700
    803
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Varney (US 6513334)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the segmented annular fuel manifold 42,42B of Hansel in view of Bunel with Varney’s segmented annular fuel manifold 112A-D that has a plurality of manifold ring segments 112A, 112B, 112C, 112D distributed along a same circle and circumferentially separated by inter-segment gaps [a] between each adjacent ones of the plurality of manifold ring segments 112A, 112B, 112C, 112D, in order to provide different amount of fuel independently into different sections to reduce pressure oscillations in the combustion chamber  (Varney; Col. 2, ll. 4-17).
Hansel in view of Bunel and Varney does not teach the at least one boss defining an access port and the access port having an oblong shape with a longitudinal orientation oriented in a circumferential direction around the engine centerline, and the at least one boss is sized to allow for the passage of individual ones of the plurality of manifold ring segments.
Niggemeier teaches
the at least one boss 124 defining an access port 120, having an oblong shape (oval) with a longitudinal orientation oriented in a circumferential direction around the engine centerline A ([0039-0040]; Fig. 3), and
Niggemeier further teaches that the fuel injectors are placed through the access ports 120 ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one boss 54 of Hansel in view of Bunel and Varney to have an oblong shape (oval) oriented in a circumferential direction around the engine centerline A, as taught by Niggemeier, because it was known in the art to have oblong shapes (oval) bosses (Niggemeier: [0040]).
Hansel in view of Bunel, Varney, and Niggemeier does not teach the at least one boss the at least one boss defining an access port and the access port having an oblong shape with a longitudinal orientation oriented in a circumferential direction around the engine centerline.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hansel in view of Bunel, Varney, and Niggemeier and have Hansel’s access port 52 having an oblong shape (oval), as taught by Niggemeier, arranged such that the oblong shape has a longitudinal orientation oriented in a circumferential direction around the engine centerline 12, because it has been held to be "Obvious to try" – choosing from a finite number of identified predictable solutions - in this case the number of identified predictable solutions is one, and the predictable solution is making the access port oblong in the circumferential direction when the limited width of the flange in the radial direction is not permitting making the round port larger, with a reasonable expectation of success - in this case, increasing the access-port area to facilitate easier access in and out through the port – see graphical explanation below, and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) E.


    PNG
    media_image3.png
    402
    799
    media_image3.png
    Greyscale


Hansel in view of Bunel, Varney, and Niggemeier does not teach the at least one boss is sized to allow for the passage of individual ones of the plurality of manifold ring segments.
Belway teaches that the access port 66 and a part of a mechanism utilizing the access port can be removed such that the access port 66 exposed and can be used for inserting or removing components through it, such as a portion of the fuel nozzle ([0050]. Examiner, interprets Belway teaching as reading on the claim that the access ports and anything attached to it, such as a boss for example, is sized to allow for the passage of individual manifold segment.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify least one boss 54 of Hansel in view of Bunel, Varney, and Niggemeier and size it so that a fuel manifold can be removed or inserted, as taught by Belway, in order to remove a portion of a fuel nozzle (Belway; [0050], ll. 17-24). 
Hansel in view of Bunel, Varney, Niggemeier, and Belway does not explicitly teach the at least one boss is sized to allow for the passage of individual ones of the plurality of manifold ring segments.
However, Hansel in view of Bunel, Varney, Niggemeier, and Belway, teaches at least one boss 54 of Hansel defined in the circumferential wall of the engine case 24. Hansel in view of Bunel, Varney, Niggemeier, and Belway’s at least one boss 54 provides a conduit through which a plurality of Varney’s tertiary fuel pipes 119A-D are connected to the segmented annular fuel manifold 112A-D. Said tertiary fuel pipes independently supply fuel to the plurality of fuel injectors 114 of the segmented annular fuel manifold 112A-D inside Hansel’s engine case 24.  Therefore, Hansel in view of Bunel, Varney, Niggemeier, and Belway’s at least one boss 54 is sized to allow for the passage of individual ones of the plurality of manifold ring segments 112A-D.
Regarding Claim 2, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 1.  However, Hansel in view of Bunel, Varney, Niggemeier, and Belway, as discussed so far, does not teach the plurality of manifold ring segments are individually removable from the at least one boss.
However, Hansel in view of Bunel, Varney, Niggemeier, and Belway, comprises at least one boss 54 of Hansel defined in the circumferential wall of the engine case 24. Hansel in view of Bunel, Varney, Niggemeier, and Belway’s at least one boss 54 provides a conduit through which a plurality of Varney’s tertiary fuel pipes 119A-D are connected to the segmented annular fuel manifold 112A-D. Said tertiary fuel pipes independently supply fuel to the plurality of fuel injectors 114 to the segmented annular fuel manifold 112A-D inside Hansel’s engine case 24.  Therefore, Hansel in view of Bunel, Varney, Niggemeier, and Belway’s plurality of manifold ring segments 112A-D are individually removable from the at least one boss 54. 
Regarding Claim 3, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 1.  However, Hansel in view of Bunel, Varney, Niggemeier, and Belway, as discussed so far, does not teach the plurality of manifold ring segments are separately connected to a source of fuel.  
Varney further teaches
the plurality of manifold ring segments 112A, 112B, 112C, 112D are separately connected to a source of fuel (fuel) (Col. 5, l. 61 – Col. 6, l. 25; Figs. 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the segmented annular fuel manifold 112A-D Hansel in view of Bunel, Varney, Niggemeier, and Belway, and have them separately connected to a source of fuel (fuel), as taught by Varney, for the same reason as discussed in the rejection of claim 1 above.
Regarding Claim 4, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 1, and Hansel further teaches
the at least one boss 54 comprises a plurality of bosses 54 (Annotated Fig. 2, below) distributed around a circumference of the circumferential wall (seen in Fig. 2) of the engine casing 24 (Fig. 2), 
and each of the plurality of manifold ring segments 42,42B is provided at a first end thereof with a fuel inlet tube 46,46B projecting through an associated one of the plurality of bosses 54 for connection to a source of fuel 38 (Fig. 2),
the fuel inlet tube 46,46B extending radially outwardly (tubes seen extending radially outward in Figs. 1-2) from a radially outer surface of said each of the plurality of manifold ring segments 46,46B (Figs. 1-2).

    PNG
    media_image1.png
    476
    594
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
Regarding Claim 6, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 1, and Hansel further teaches
at least one fuel adapter 56 mounted to the least one boss 54, the at least one fuel adapter 56 configured to connect the segmented annular fuel manifold 42,42B to a fuel source 38 (Figs. 1-3).
Regarding Claim 7, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 6, and Hansel further teaches
at least one boss 54 comprises at least two circumferentially spaced bosses 54 (Fig. 2), 
and the at least one fuel adapter 56 comprises at least two fuel adapters 56, the at least two fuel adapters 56 being operatively connected to different ones of said plurality of manifold ring segments 42,42B (Figs. 1-2).
Regarding Claim 9, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 1, and Hansel further teaches
at least one 42 of the plurality of manifold ring segments 42,42B has a plurality of fluidly interconnected nozzle tips 44 distributed along a length thereof (Fig. 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of Bunel, Varney, Niggemeier, and Belway, as applied to claim 4, and further in view of Fish 2008/0092545.
Regarding Claim 5, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 4, and Hansel further teaches 
support 62a,62b comprises a locating pin 62b engaged with a second end (second end is the point on the manifold 42 where element 62a is extending radially outward from the manifold) of an associated one 42 of the plurality of manifold ring segments 42,42B (Col. 7, ll. 11-35; Fig. 2).
Hansel in view of Bunel, Varney, Niggemeier, and Belway, does not teach the support comprises a locating pin threadably engaged with a second end of an associated one of the plurality of manifold ring segments.
Fish teaches
support 60,24 comprises a locating pin 60 threadably engaged (threaded engagement) with a second end (outer end) of one manifold ring 22 ([0021]; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support 62a,62b of Hansel in view of Bunel, Varney, Niggemeier, and Belway, with Fish’s support 60,24 that comprises a locating pin 60 threadably engaged (threaded engagement) with a second end (outer end) of one manifold ring 22, in order to support the manifold ring within the engine case (Fish; [0021], ll. 1-4) and to “provide axial constraint while permitting the fuel manifold to radially displace relative to the surrounding gas generator casing due to thermal size change”  (Fish; [0021], ll. 36-39).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of Bunel, Varney, Niggemeier, and Belway, as applied to claim 4, and further in view of Xu 2015/0323186.
Regarding Claim 8, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 4, and Hansel further teaches
the plurality of bosses 54 are closed by respective removable covers 62c (Col. 7, ll. 10-24; Fig. 7).
Hansel in view of Bunel, Varney, Niggemeier, and Belway does not teach the plurality of bosses are closed by respective removable covers to which fuel adapters are mounted to individually connect the plurality of manifold ring segments to the source of fuel.
Xu teaches
the plurality of bosses [b] (Annotated Fig. 4) are closed by respective removable covers 100,104 to which fuel adapters (implicit) are mounted (fuel adapters are implicitly mounted to the inside of 100 where the fuel line 95 is attached to) to individually connect the plurality of fuel injectors 86 to the source of fuel (fuel source; seen in Fig. 8) ([0067]; Figs. 3-5, and 8; Annotated Fig. 4, below).

    PNG
    media_image4.png
    440
    691
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 4 of Xu (US 2015/0323186)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the plurality of bosses 54 of Hansel in view of Bunel, Varney, Niggemeier, and Belway with removable covers 100,104 to which fuel adapters (implicit) are mounted (fuel adapters are implicitly mounted to the inside of 100 where the fuel line 95 is attached to), as taught by Xu, and have them individually connect Varney’s plurality of manifold ring segments 112A, 112B, 112C, 112D to the source of fuel, because it was known in the art to have a plurality of bosses that are closed by respective removable covers to which fuel adapters are mounted to in order to communicate fuel to the fuel injectors.
Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel  in view of Varney, Niggemeier, and further in view of Belway.
Regarding Claim 10, Hansel teaches a gas turbine engine 10 comprising (Fig. 1): 
a combustor 20 including a combustor shell 20a, 20b defining a combustion chamber 20 extending around the engine centerline 12 (Col. 2, ll. 56-64; Figs. 1-2);
an engine case 24 having a circumferential wall extending around the engine centerline 12 and defining a plenum (seen in Fig. 1) around the combustor shell 20a, 20b (Figs. 1-2); 
an annular fuel manifold segmented 42,42B into manifold ring segments 42,42B (in different circles) removably mounted in the plenum around the engine centerline 12 and axially adjacent to a dome end wall 20c of the combustor shell 20a,20b (Figs. 1-2),
bosses 54 protruding outwardly form the circumferential wall of the engine case 24 (Figs. 1-2),
each of the bosses 54 defining an access port 52 to provide access to the manifold ring segments 42,42B, each of the access port 52 having a circular shape with a longitudinal orientation (seen in annotated Fig. 2, below) oriented in a circumferential direction around the engine centerline 12 (Col. 4, ll. 55-65; Figs. 1-3; Annotated Fig. 2, below); 

    PNG
    media_image1.png
    476
    594
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
the manifold ring segments 42,42B being individually removable from the plenum (seen in Fig. 1) in a radial direction relative to the engine centerline 12 via the bosses 54 (Fig. 1-3.  Figs. 2-3 depict bosses 54 through which the manifold ring segments 42, 42B can be removed.); and
each of the manifold ring segments 42,42B is detachably mounted to the engine case 24 via a support 62a,62b extending though the circumferential wall of the engine case 24 (Col. 3, ll. 56-61; Col. 7, ll. 11-35; Fig. 2.  Hansel teaches that the second manifold ring segment 42B can be independently mounted instead of being attached to the first manifold ring segment 42 via element 48.  Furthermore, Hansel teaches that the arrangement is identical in structure and that it is understood that both may be identically configured.  This means that the connections of 62a,62b are also being connected to manifold 42B, and therefore reads on the claim.), 
the support 62a,62b being removable from outside of the engine case 24 without having to remove the engine case 24 from an adjoining structure (Col. 3, ll. 56-61; Col. 7, ll. 11-35; Figs. 1-2 and 7),
the support 62a,62b circumferentially remote from the bosses 54 (Annotated Fig. 2, below).

    PNG
    media_image1.png
    476
    594
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Hansel (US 5771696)
Hansel does not teach annular fuel manifold segmented into manifold ring segments distributed along a same circle and adjacent ones of the manifold ring segments circumferentially separated by inter-segment gaps, the bosses including a first boss and a second boss respectively provided in a right upper quadrant and a left upper quadrant of the engine case, and a third boss provided at a bottom center of the engine case, each of the bosses defining an access port to provide access to the manifold ring segments, each of the access port having an oblong shape with a longitudinal orientation oriented in a circumferential direction around the engine centerline, and the bosses are sized to allow for the passage of individual ones of the manifold ring segments.
Varney teaches 
annular fuel manifold 112A-D segmented into manifold ring segments 112A, 112B, 112C, 112D distributed along a same circle and adjacent ones of the manifold ring segments 112A, 112B, 112C, 112D  circumferentially separated by inter-segment gaps [a] (Col. 7, ll. 5-37; Fig. 2; Annotated Fig. 3, below.  Varney teaches in [Col. 7, ll. 17-20] that the manifold ring segments 112A-D can be positioned inside casing 118.). 

    PNG
    media_image2.png
    700
    803
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Varney (US 6513334)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the annular fuel manifold segmented 42,42B of Hansel with Varney’s annular fuel manifold 112A-D segmented into manifold ring segments 112A, 112B, 112C, 112D that are distributed along a same circle and adjacent ones of the manifold ring segments 112A, 112B, 112C, 112D are circumferentially separated by inter-segment gaps [a], for the same reason as discussed in the rejection of claim 1 above. 
Hansel in view of Varney does not teach the bosses including a first boss and a second boss respectively provided in a right upper quadrant and a left upper quadrant of the engine case, and a third boss provided at a bottom center of the engine case, each of the bosses defining an access port to provide access to the manifold ring segments, each of the access port having an oblong shape with a longitudinal orientation oriented in a circumferential direction around the engine centerline, and the bosses are sized to allow for the passage of individual ones of the manifold ring segments.
Niggemeier teaches
each of the bosses 124 defining an access port 120, having an oblong shape (oval) with a longitudinal orientation oriented in a circumferential direction around the engine centerline A ([0039-0040]; Fig. 3), and 
Niggemeier further teaches that the fuel injectors are placed through the access ports 120 ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bosses 124 of Hansel in view of Varney to have an oblong shape (oval) oriented in a circumferential direction around the engine centerline A, as taught by Niggemeier, for the same reason as discussed in the rejection of claim 1 above.
Hansel in view of Varney and Niggemeier does not teach the at least one boss the at least one boss defining an access port and the access port having an oblong shape with a longitudinal orientation oriented in a circumferential direction around the engine centerline.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hansel in view of Varney and Niggemeier and have Hansel’s access port 52 having an oblong shape (oval), as taught by Niggemeier, arranged such that the oblong shape has a longitudinal orientation oriented in a circumferential direction around the engine centerline 12, because it has been held to be "Obvious to try" – choosing from a finite number of identified predictable solutions - in this case the number of identified predictable solutions is one, and the predictable solution is making the access port oblong in the circumferential direction when the limited width of the flange in the radial direction is not permitting making the round port larger, with a reasonable expectation of success - in this case, increasing the access-port area to facilitate easier access in and out through the port – see graphical explanation below, and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I) E.

    PNG
    media_image5.png
    283
    605
    media_image5.png
    Greyscale


Hansel in view of Varney and Niggemeier does not teach the bosses including a first boss and a second boss respectively provided in a right upper quadrant and a left upper quadrant of the engine case, and a third boss provided at a bottom center of the engine case, and the bosses are sized to allow for the passage of individual ones of the manifold ring segments. 
Belway teaches that the access port 66 and a part of a mechanism utilizing the access port can be removed such that the access port 66 exposed and can be used for inserting or removing components through it, such as a portion of the fuel nozzle ([0050]. Examiner, interprets Belway teaching as reading on the claim that the access ports and anything attached to it, such as a boss for example, is sized to allow for the passage of individual manifold segment.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bosses 54 of Hansel in view of Varney and Niggemeier and size each boss so that a fuel manifold can be removed or inserted, as taught by Belway, for the same reason as discussed in the rejection of claim 1 above.
It would have been also obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hansel’s bosses 54, that each define an access port 52, of the modified engine of Hansel in view of Varney, Niggemeier, and Belway, and arrange bosses 54 in order to provide easy access for supplying fuel via Varney’s pipes 119A, 119B, 119C, and 119D, through their respective bosses 54, and to their respective manifold ring segments 112A, 112B, 112C, 112D.
Hansel in view of Varney, Niggemeier, and Belway does not explicitly teach the bosses including a first boss and a second boss respectively provided in a right upper quadrant and a left upper quadrant of the engine case, and a third boss provided at a bottom center of the engine case, and the at least one boss is sized to allow for the passage of individual ones of the plurality of manifold ring segments.
However, Hansel in view of Varney, Niggemeier, and Belway, teaches bosses 54 of Hansel defined in the circumferential wall of the engine case 24, defining an access port 52, arranged at the locations of where Varney’s pipes 119A, 119B, 119C, and 119D are connected to their respective manifold ring segments 112A, 112B, 112C, 112D (see Annotated Fig. 3, below).  Hansel in view of Varney, Niggemeier, and Belway’s bosses 54 provide a conduit through which a plurality of Varney’s tertiary fuel pipes 119A-D are connected to the segmented annular fuel manifold 112A-D. Said tertiary fuel pipes independently supply fuel to the plurality of fuel injectors 114 of the segmented annular fuel manifold 112A-D inside Hansel’s engine case 24.  Furthermore, the bosses 54 include a first boss [Boss1] and a second boss [Boss2] respectively provided in a right upper quadrant (RU_Q) and a left upper quadrant (LU_Q) of the Hansel’s engine case 24, and a third boss [Boss3] provided at a bottom center (BC) of the engine case 24 of Hansel in view of Varney, Niggemeier, and Belway (Annotated Fig. 3 of Varney, below.  Annotated Fig. 3, depicting location of where bosses are located in the modified engine of Hansel in view of Varney, Niggemeier, and Belway).

    PNG
    media_image6.png
    661
    638
    media_image6.png
    Greyscale

Figure C:  Annotated Fig. 3 of Varney (US 6513334)
Therefore, Hansel in view of Varney, Niggemeier, and Belway’s bosses 54 include a first boss and a second boss respectively provided in a right upper quadrant and a left upper quadrant of the engine case, and a third boss provided at a bottom center of the engine case (as seen above); and the bosses 54 are sized to allow for the passage of individual ones of the plurality of manifold ring segments 112A-D.
Regarding Claim 11, Hansel in view of Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 10, and Hansel further teaches
said each of the manifold ring segments 42,42B has a fuel inlet tube 46,46B projecting radially (tubes seen extending radially outward in Figs. 1-2) from a radially outer surface at a first end of said each of the manifold ring segments 42,42B, the fuel inlet tube 46,46B being aligned with an associated one of the bosses 54 (Figs. 1-2). 
Regarding Claim 12, Hansel in view of Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 11, and Hansel further teaches
fuel inlet tube 46,46B projects through the associated one of the bosses 54 and is connected at a distal end thereof to a manifold adapter 56, which is, in turn, connected (via conduit 58) to a fuel source 38 (Fig. 3).
Regarding Claim 16, Hansel in view of Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 10, and Hansel further teaches
at least one of the manifold ring segments 42,42B has a plurality of injections points (seen in Figs. 1-2) distributed along a length thereof (Fig. 2), 
the plurality of injection points comprises nozzle tips 44 joined to the at least one of the manifold ring segments 42,42B to form a one-piece component therewith (Figs. 1-2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of Varney, Niggemeier, and Belway, as applied to claim 12, and further in view of Xu.
Regarding Claim 13, Hansel in view of Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 4, and Hansel further teaches
a cover 62c removably mounted over the associated one of the bosses 54 on an outer side of the engine case 24 (Col. 7, ll. 10-24; Fig. 7).
the plurality of bosses 54 are closed by respective removable covers 62c (Col. 7, ll. 10-24; Fig. 7).
Hansel in view of Varney, Niggemeier, and Belway does not teach the manifold adapter is mounted to a cover removably mounted over the associated one of the bosses.
Xu teaches
the manifold adapter (implicit) is mounted (fuel adapter is implicitly mounted to the inside of 100 where the fuel line 95 is attached to) to a cover 100,104 removably mounted over the associated one of the bosses [b] ([0067]; Figs. 3-5, and 8; Annotated Fig. 4, below).

    PNG
    media_image4.png
    440
    691
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 4 of Xu (US 2015/0323186)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide one of the bosses 54 of Hansel in view of Varney, Niggemeier, and Belway with removable cover 100,104 to which fuel adapter is mounted (fuel adapter is implicitly mounted to the inside of 100 where the fuel line 95 is attached to), as taught by Xu, for the same reason as discussed in rejection of claim 8 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of Varney, Niggemeier, and Belway, as applied to claim 10, and further in view of Fish.
Regarding Claim 15, Hansel in view of Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 10, and Hansel further teaches
support 62a,62b comprises a locating pin 62b engaged with an associated one 42 of the manifold ring segments 42,42B (Col. 7, ll. 11-35; Fig. 2)
Hansel in view of Varney, Niggemeier, and Belway, does not teach the support comprises a locating pin threadably engaged with an associated one of the manifold ring segments.
Fish teaches
support 60,24 comprises a locating pin 60 threadably engaged (threaded engagement) with one manifold ring 22 ([0021]; Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support 62a,62b of Hansel in view of Varney, Niggemeier, and Belway, with Fish’s support 60,24 that comprises a locating pin 60 threadably engaged (threaded engagement) with a second end (outer end) of one manifold ring 22, for the same reason as discussed in rejection of claim 5 above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel in view of Bunel, Varney, Niggemeier, and Belway, as applied to claim 1, and further in view of Parker 2009/0071159.
Regarding Claim 21, Hansel in view of Bunel, Varney, Niggemeier, and Belway teaches the invention as claimed and discussed above in claim 1.  However, Hansel in view of Bunel, Varney, Niggemeier, and Belway, as discussed so far, does not teach the at least one boss comprises a first boss located in an upper right quadrant of the engine case, a second boss located in an upper left quadrant of the engine case, and a third boss located at a bottom of the engine case, the plurality of manifold ring segments includes a first ring segment located in the upper right quadrant of the engine case, a second ring segment located in the upper left quadrant of the engine case, a third ring segment located in the lower right quadrant of the engine case and a fourth ring segment located in the lower left quadrant of the engine case, and the first ring segment is individually removable through the first boss, the second ring segment is individually removable through the second boss, and the third and fourth ring segments are individually removable through the third boss.
Varney further teaches
the plurality of manifold ring segments 112A, 112B, 112C, 112D includes a first ring segment 112B located in the upper right quadrant (RU_Q) of the engine case 118, a second ring segment 112A located in the upper left quadrant (LU_Q) of the engine case 118, a third ring segment 112C located in the lower right quadrant (RL_Q) of the engine case 118 and a fourth ring segment 112D located in the lower left quadrant (LL_Q) of the engine case 118 (Col. 7, ll. 17-20; Annotated Fig. 3, below).

    PNG
    media_image6.png
    661
    638
    media_image6.png
    Greyscale

Figure C:  Annotated Fig. 3 of Varney (US 6513334)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of manifold ring segments 112A-D of Hansel in view of Bunel, Varney, Niggemeier, and Belway and arrange the manifold ring segments 112A-D, as taught by Varney, for the same reason as discussed in the rejection of claim 1 above. 
Hansel in view of Bunel, Varney, Niggemeier, and Belway, as discussed so far, does not teach the at least one boss comprises a first boss located in an upper right quadrant of the engine case, a second boss located in an upper left quadrant of the engine case, and a third boss located at a bottom of the engine case, and the first ring segment is individually removable through the first boss, the second ring segment is individually removable through the second boss, and the third and fourth ring segments are individually removable through the third boss.
Belway further teaches that the access port 66 and a part of a mechanism utilizing the access port can be removed such that the access port 66 exposed and can be used for inserting or removing components through it, such as a portion of the fuel nozzle ([0050]. Examiner, interprets Belway teaching as reading on the claim that the access ports and anything attached to it, such as a boss for example, is sized to allow for the passage of individual manifold segment.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one boss 54 of Hansel in view of Bunel, Varney, Niggemeier, and Belway and size each boss so that a fuel manifold can be removed or inserted, as taught by Belway, for the same reason as discussed in the rejection of claim 1 above.
It would have been also obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Hansel’s the at least one boss 54 defining an access port 52, of the modified engine of Hansel in view of Bunel, Varney, Niggemeier, and Belway, and arrange each of the at least one boss 54 near each of Varney’s pipes 19A, 119B, 119C, and 119D, in order to provide easy access for supplying fuel through pipes 119A, 119B, 119C, and 119D, and to their respective manifold ring segments 112A, 112B, 112C, 112D.
Hansel in view of Bunel, Varney, Niggemeier, and Belway does not explicitly teach the at least one boss comprises a first boss located in an upper right quadrant of the engine case, a second boss located in an upper left quadrant of the engine case, and a third boss located at a bottom of the engine case, and the first ring segment is individually removable through the first boss, the second ring segment is individually removable through the second boss, and the third and fourth ring segments are individually removable through the third boss.
However, Hansel in view of Bunel, Varney, Niggemeier, and Belway, teaches the at least one boss 54 of Hansel defined in the circumferential wall of the engine case 24, defining an access port 52, arranged at the locations of where Varney’s pipes 119A, 119B, 119C, and 119D are connected to their respective manifold ring segments 112A, 112B, 112C, 112D (see Annotated Fig. 3, below).  Hansel in view of Bunel, Varney, Niggemeier, and Belway’s the at least one boss 54 provides a conduit through which a plurality of Varney’s tertiary fuel pipes 119A-D are connected to the segmented annular fuel manifold 112A-D. Said tertiary fuel pipes independently supply fuel to the plurality of fuel injectors 114 of the segmented annular fuel manifold 112A-D inside Hansel’s engine case 24.  Furthermore, the at least one boss 54 comprises a first boss [Boss1] located in an upper right quadrant (RU_Q) of the engine case 24, a second boss [Boss2] located in an upper left quadrant (LU_Q) of the engine case 24, and a third boss [Boss3] located at a bottom (BC) of the engine case 24 of Hansel in view of Bunel, Varney, Niggemeier, and Belway (Annotated Fig. 3 of Varney, below depicts location of where bosses are located in the modified engine of Hansel in view of Bunel, Varney, Niggemeier, and Belway),

    PNG
    media_image6.png
    661
    638
    media_image6.png
    Greyscale

Figure C:  Annotated Fig. 3 of Varney (US 6513334)

and the first ring segment 112B is individually removable through the first boss [Boss1], the second ring segment 112A is individually removable through the second boss [Boss2], and the third segment 112C is individually removable through the third boss [Boss3] (Annotated Fig. 3 of Varney, above, depicts location of where bosses are located in the modified engine of Hansel in view of Bunel, Varney, Niggemeier, and Belway).
Hansel in view of Bunel, Varney, Niggemeier, and Belway does not teach the third and fourth ring segments are individually removable through the third boss.
Parker teaches a boss 134 through which two supplies lines are placed through to supply a secondary fuel 128 and a diluent 130 to the injectors. ([0017; 0021]; Fig. 3).
It would have been also obvious to one of ordinary skill in the art before the effective filling date of the claimed invention modify the third boss [Boss3] of Hansel in view of Bunel, Varney, Niggemeier, and Belway, and have both of Varney’s pipes 119C, and 119D extend through the third boss, as taught by Parker, and connect to their respective manifold ring segments 112C and 112D, because it was known in the art to have two supply pipes arranged through one boss.  Note, boss 134 through which two supplies lines are placed through to supply a secondary fuel 128 and a diluent 130 to the injectors, as taught by Parker, is applied for its stated and intended use of having one boss provide a conduit through which two supply pipes are placed through it, and not its location in the prior art.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 06/30/2022, with respect to 35 U.S.C. 103 rejections of claims 1-13 and 15-20 are moot because the arguments do not apply to the new combination of references necessitated by applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741